           Case 1:17-cv-06335-AKH Document 112 Filed 10/10/19 Page 1 of 1

919 THIRD AVENUE NEW YORK, NY 10022‐3908




                                                                                Carl N. Wedoff
October 10, 2019                                                                Tel +1 212 891 1653
                                                                                CWedoff@jenner.com

VIA ECF AND HAND DELIVERY

The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street, Room 1050
New York, NY 10007-1312


Re:       Brennan Center for Justice, et al. v. Dep’t of Justice, et al., No. 17-cv-6335 (AKH)

Dear Judge Hellerstein:

          We represent Plaintiffs Brennan Center for Justice and The Protect Democracy Project (together,
“Plaintiffs”) in the above-referenced Freedom of Information Act lawsuit. We write to bring to the Court’s
attention the enclosed referral letter sent by United States Senators Sheldon Whitehouse and Patrick Leahy,
Members of the Judiciary Committee, to the Department of Justice Office of Professional Responsibility,
alleging misleading statements in this and other litigation. On Friday, October 4, 2019, the Senators sought
investigation into the conduct of John Gore, former Principal Deputy Assistant Attorney General of the
Department of Justice Civil Rights Division and “other attorneys representing DOJ in matters involving Mr.
Gore.” Mr. Gore’s use of private email to conduct DOJ business was addressed in the Court’s enclosed
Opinion and Order Granting Partial Summary Judgment (Dkt. 99). Plaintiffs notified Defendants of the
referral letter on Monday, October 7, 2019. Defendants do not admit that the referral letter has any relevance
to any unresolved issues in this litigation, or that any assertions or inferences in the referral letter are correct.

         Pursuant to the Order, the parties intend to file a joint letter to the Court reporting outstanding items
of disagreement shortly.

          We thank the Court for its attention to this matter.



                                                               Respectfully submitted,

                                                               /s/ Carl N. Wedoff
                                                               Carl N. Wedoff

cc: Assistant U.S. Attorney Casey Lee (via ECF)


CHICAGO    LONDON   LOS ANGELES    NEW YORK   WASHINGTON, DC                     WWW.JENNER.COM
